 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ZAKEE SHAKIR,

 9                              Plaintiff,                  Case No. C18-1333 RSL-MLP

10          v.                                              ORDER DENYING PLAINTIFF’S
                                                            MOTION TO RESPOND TO
11   RICHARD ADAMS, et al.,                                 DEFENDANTS’ ANSWER

12                              Defendants.

13
            Plaintiff Zakee Shakir, who is proceeding pro se and in forma pauperis, filed an amended
14
     civil rights complaint pursuant to 42 U.S.C. § 1983. (Dkt. # 24.) On March 4, 2019, Defendants
15
     filed an answer. (Id. at 29.) On March 18, 2019, Plaintiff filed a motion to respond to
16
     Defendants’ answer. (Id. at 36.) After careful consideration of Plaintiff’s motion, the amended
17
     complaint, Defendants’ answer, the governing law, and the balance of the record, the Court
18
     DENIES Plaintiff’s motion.
19
            A response to an answer to a civil complaint is not a proper pleading and is only
20
     permitted when specifically ordered by the Court. See Fed. R. Civ. P. 7(a)(7). The Court sees no
21
     need for a response to be filed by Plaintiff and, thus, denies Plaintiff’s motion. Plaintiff will
22
     have an opportunity to litigate the substance of his claims later in this action.
23



     ORDER DENYING PLAINTIFF’S MOTION TO
     RESPOND TO DEFENDANTS’ ANSWER - 1
 1          The Clerk is directed to send copies of this order to the parties and to the Honorable

 2   Robert S. Lasnik.

 3          Dated this 20th day of March, 2019.

 4


                                                          A
 5

 6                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING PLAINTIFF’S MOTION TO
     RESPOND TO DEFENDANTS’ ANSWER - 2
